Citation Nr: 1207322	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  07-34 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina 


THE ISSUE

Whether the character of the appellant's discharge from service is a bar to certain VA benefits, to include compensation. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The appellant had military service from December 1982 to January 1984 and received an Under Conditions Other than Honorable Discharge due to a pattern of misconduct.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 administrative decision by the above RO. 

In October 2011, a hearing was held before the Veterans Law Judge signing this document, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c).  A transcript of the hearing is of record.     

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant, to include in sworn testimony to the undersigned, has testified that the character of his discharge should not preclude entitlement to VA benefits because he had meritorious service prior to the offenses which led to his discharge, and that these offenses were the result of being forced to return to duty prior to the time that his injury (a torn pectoris muscle) had healed and while he was on a limited duty profile due to this injury.  As such, a review of the service treatment reports (STRs) is necessary to evaluate this assertion of the appellant, as to the extent that such records would corroborate the circumstances of the injury as described by the appellant and additional requirements are also met, it is possible the appellant's discharge would not be considered to be a bar to benefits on the basis of "willful and persistent misconduct."  38 C.F.R. § 3.12(d)(4).  

The record does not currently contain the STRs, but does reflect a Personnel Information Exchange System (PIES) notation dated October 11, 2005, indicating that the STRs had been sent to the RO.  However, the RO noted in electronic mail communications with the VA Records Management Center (RMC) in 2006 and 2007 that a search for the appellant's STRs at the RO had not been successful.  The RMC responded in April 2007 that the appellant's STRs had been mailed to the RO on October 11, 2005, and that no additional STRs were available.  However, the August 2007 statement of the case characterized this response from the RMC to mean that none of the STRs were available.  This fact notwithstanding, the record contains conflicting evidence as to the existence of the STRs, as a March 2011 memorandum indicates that STRs (of approximately 113 pages) were mailed to the appellant in response to a Freedom of Information Request.  

Given the facts as set forth above, the RO will be requested to obtain the STRs, if available, so as to so as to fulfill the duty to assist.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  If no such records are available, the RO will be asked to complete a memorandum formally documenting this fact.  Accordingly, the case is REMANDED for the following action:

1.  The RO is to conduct efforts to obtain any STRs that may be available, to include a search of any storage units at their facility and, if deemed appropriate, the National Personnel Records Center (NPRC) or any other indicated federal repository.  If these efforts are unsuccessful, the RO is to contact the appellant and ask him to provide any STRs he may have in his possession.  

2.  If after making reasonable efforts to obtain the STRs the RO is unable to secure them, the RO must notify the appellant of that fact and briefly explain the efforts that the RO made to obtain those records.  The RO should also complete a memorandum formally documenting the unavailability of the appellant's STRs.   

3.  After completion of the above, the RO should review the expanded claims file and make another determination as to whether the character of the appellant's discharge from service is a bar to certain VA benefits, to include compensation.  To the extent this determination remains adverse to the appellant, the RO should furnish the appellant and his representative with an appropriate supplemental statement of the case.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.  
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


